Title: I. David Humphreys to Thomas Jefferson, [4 April 1786]
From: Humphreys, David
To: Jefferson, Thomas



[4 Apr. 1786]

‘I have made no contracts for the other four, viz. for Genl. Washington’s on the evacuation of Boston, for Morgan, Washington and Howard on the affair of the Cowpens, because the designs for them have not been in readiness for execution until the present time. Nor can that for Genl. Morgan be commenced without farther information of the numbers killed, prisoners &c in the action to be perpetuated. These documents I will endeavor to get the Secretary at war to forward immediately.’
